Citation Nr: 1648503	
Decision Date: 12/29/16    Archive Date: 01/06/17

DOCKET NO.  09-45 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder (claimed as a neck and upper back disorder).

2.  Entitlement to service connection for a lumbar spine disorder.

3.  Entitlement to an initial rating in excess of 30 percent for service-connected asthma.

4.  Entitlement to separate compensable ratings for service-connected asthma and obstructive sleep apnea.

5.  Entitlement to an initial compensable rating prior to January 4, 2013, and in excess of 30 percent thereafter, for service-connected sinus condition. 

6.  Entitlement to an effective date earlier than February 29, 2008, for the award of service connection for sinus condition.

7.  Entitlement to an initial compensable rating prior to January 4, 2013, and in excess of 10 percent thereafter, for service-connected bilateral dry eyes and left eye condition.

8.  Entitlement to an effective date earlier than February 29, 2008, for the award of service connection for bilateral dry eyes and left eye condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1955 to August 1962, with additional service in the United States Army Reserve.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, and February 2013, August 2013, and March 2015 rating decisions issued by the RO in Manila, Republic of the Philippines.

In June 2013, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge; a transcript of the hearing is of record.

In July 2013, the Board remanded claims of entitlement to service connection for a cervical spine disorder and a lumbar spine disorder for further development.

In February 2013, the RO granted service connection for a sinus condition, and bilateral dry eyes and a left eye condition, both effective February 29, 2008.  The RO assigned initial noncompensable ratings for both disabilities; a 10 percent rating was then assigned for his bilateral dry eyes and a left eye condition, effective January 4, 2013, and a 30 percent rating was assigned for his sinus condition, effective January 4, 2013.  Thereafter, in December 2013, the Veteran filed a notice of disagreement with regard to the disability ratings assigned and the effective dates of the award of service connection.  A statement of the case has not yet been provided as to those issues.  See Manlincon v. West, 12 Vet. App. 238 (1999).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).

Lumbar Spine and Cervical Spine

A December 2012 VA medical opinion addressed whether the Veteran's current neck disorder was related to a June 1960 in-service motor vehicle accident.  The examiner opined that the cervical spine disorder was less likely than not related to the June 1960 motor vehicle accident because the service treatment record from the accident did not document any complaints or treatment related to his neck.  The examiner stated that since the Veteran's neck pain was not reported until he was 70 years old, it was unlikely that his cervical spine disorder was related to the June 1960 accident, and his disorder was likely age related.

In a January 2013 VA medical opinion, the examiner opined that the Veteran's lumbar spine disorder was not related to the June 1960 motor vehicle accident.  The examiner noted that the Veteran's service treatment records from the June 1960 motor vehicle accident, as well as subsequent service treatment records, did not document any complaints or treatment related to his back.  The examiner also noted that there was no medical evidence that a back disorder manifested to a compensable degree within one year from his discharge.  Instead, the examiner concluded that the Veteran's lumbar spine disorder was age related.

In the Board's July 2013 remand, the Board noted that the Veteran had provided a substantial amount of oral and written testimony concerning the circumstances of his in-service injuries to his back and neck during his active duty and Reserve service.  The Board remanded his claims in an attempt to obtain outstanding service treatment records from the Veteran's period of Reserve service.  The Board also ordered the AOJ the schedule him for a VA examination to determine the nature and etiology of any cervical spine and lumbar spine disabilities.  The Board instructed the examiner to consider the entire claims file, including the Veteran's lay statements concerning the nature of his in-service injuries and the onset and continuity of his symptoms.

In January 2014, the Veteran underwent a VA examination.  He was diagnosed with lumbar and cervical spondylosis and degenerative arthritis of the spine.  The Veteran reported an in-service injury to his back and neck during service when he lost his balance and was knocked into the wall.  Although he experienced back problems at that time, he said his complaints were not recorded.  He also reported problems with his back and neck following a motor vehicle accident in June 1960.  He stated that he experienced back and neck problems beginning in service, and that they had continued since.  The Veteran also stated that, when working a construction job shortly after he was discharged in 1962, he experienced pain in both his neck and back which forced him to quit that job and school.

The examiner noted that the Veteran's service treatment records were completely silent for any complaints or treatment related to his back and neck, including any treatment record documenting his reported injury when he was knocked into a wall.  The examiner stated that, due to the lack of recorded evidence from the Veteran's active duty service or immediately after service, an opinion that he current disorders were related to his military service could not be provided without resort to mere speculation, and that his conditions were likely merely age related.

In December 2015, another VA medical opinion was obtained.  After reviewing the claims file, the examiner provided a negative etiology opinion as to both the Veteran's lumbar spine and cervical spine disorders.  The examiner appeared to make a credibility analysis concerning the Veteran's lay statements, stating that, allthough his in-service injuries may not have been recorded, what was "very important" was the fact that he did not report any neck or back symptoms in his September 1962 report of medical history.  Moreover, the examiner noted that there was no neck or back disorder noted on the Veteran's discharge examination.

With regard to his lay statements, the Veteran is competent to reopen his own in-service experiences, injuries, and symptoms, and the Board finds no reason to question his veracity.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Furthermore, the Board notes that a VA opinion must reflect consideration of lay evidence of in-service incurrence or continuity of symptoms thereafter.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (an examination is deemed to be inadequate where the examiner relies on the absence of evidence of disability in the service treatment records, and does not account for competent lay testimony as to continuity of symptoms, to provide a negative opinion).

The Board finds that each of the opinions discussed above are inadequate to adjudicate the Veteran's claims.  In this regard, while each of the examiners discuss some of his lay statements concerning the onset and continuity of his lumbar and cervical spine symptomatology during service, none of the opinions actually reflect due consideration of those statements.  Instead, the examiners merely paid lip service to his lay statements and supported their negative opinions by saying that there was an absence of treatment in service and immediately following service.  Moreover, insofar as the December 2015 examiner found that the Veteran's lay statements were not credible, the Board, as fact finder, is charged with weighing the evidence and making determinations on competency, credibility, and the probative weight of the evidence, not medical professionals.  See Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005).

Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, to ensure that any opinion obtained reflects adequate consideration of the Veteran's lay statements concerning his in-service injuries and symptoms, the Board finds that he should be afforded a new VA examination.

Asthma and Obstructive Sleep Apnea

With regard to the Veteran's asthma, he was most recently afforded a VA examination in March 2013.  At that time, the examiner noted that his asthma did not require the use of oral or parenteral corticosteroids.  However, a December 2014 private treatment record indicated that the Veteran had been prescribed oral corticosteroids four times in 2014.

Therefore, because the December 2014 private treatment record indicates that his service-connected asthma may have increased in severity since his most recent VA examination, a remand is necessary in order to schedule him for an appropriate VA examination in order to assess the current nature and severity of this disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

With regard to the Veteran's claim for separate compensable ratings for service-connected asthma and obstructive sleep apnea, the Board finds that that issue is inextricably intertwined with the issue of entitlement to an increased rating for his service-connected asthma, since any decision on that matters may affect his entitlement separate compensable ratings .  See Parker v. Brown, 7 Vet. App. 116 (1994) and Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on the veteran's claim for the second issue).  As such, it would be premature for the Board to address this issue at this time.

Sinus Condition and Bilateral Dry Eyes and Left Eye Condition

With regard to the remaining issues on appeal, following a February 2013 rating decision that granted service connection f or a sinus condition and bilateral dry eyes and left eye condition, the Veteran filed a notice of disagreement in December 2013 with respect to both the ratings assigned, and the effective dates of the award of service connection.  To date, the AOJ has not issued a statement of the case as to these issues.  The Board notes that, despite what appears to be confusion on the part of the AOJ, it is clear that the Veteran entered a valid and timely notice of disagreement as to these issues on December 24, 2013.

When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26 (2015).  Thus, a remand for the issuance of a statement of the case on these issues is necessary.  Manlincon, supra.  However, this issue will be returned to the Board after the issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

On remand, the AOJ should associate with the claims file any outstanding VA treatment records.  The Veteran should also be given an opportunity to identify, and provide the necessary authorization for, any pertinent outstanding private treatment records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Send the Veteran a statement of the case concerning the issues of entitlement to an initial compensable rating prior to January 4, 2013, and in excess of 30 percent thereafter for service-connected sinus condition; entitlement to an effective date earlier than February 29, 2008, for the award of service connection for sinus condition; entitlement to an initial compensable rating prior to January 4, 2013, and in excess of 10 percent thereafter, for service-connected bilateral dry eyes and left eye condition; and entitlement to an effective date earlier than February 29, 2008, for the award of service connection for bilateral dry eyes and left eye condition.

Advise the Veteran that he still needs to file a timely substantive appeal, such as a VA Form 9 or equivalent statement, in response to the SOC to "perfect" an appeal to the Board concerning these additional claims.  He also must be advised of the time period he has to perfect this appeal.  If, and only if, he submits a timely substantive appeal in response to the statement of the case, thereby perfecting his appeal of these additional claims, should they be returned to the Board for further appellate consideration.

2.  Obtain any outstanding VA treatment records and associate them with the claims file.

3.  The Veteran should be requested to identify and pertinent private treatment records not current associated with the claims file.  After the Veteran has signed the appropriate releases, any identified records should be obtained and associated with the claims folder.  If the records identified cannot be obtained, a notation to that effect should be inserted in the file.  He is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records.

4.  After completing the above development, the Veteran should be afforded a VA examination to determine the nature and etiology of any lumbar spine or cervical spine disorder.  The electronic record, to include a copy of this Remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted.  

For each currently-diagnosed lumbar spine or cervical spine disorder, the examiner must offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that such disorder had onset during or was caused by his military service.  

All examination findings/testing results, along with a complete, clearly-stated rationale for any opinion offered, must be provided.  Any opinion and rationale provided must reflect consideration of his lay statements concerning the onset and continuity of symptoms, and must not be based solely on the lack of documented in-service treatment or complaints.  In this regard, the Board notes that he is generally competent to report the events that occurred during service, as well as the nature and onset of his symptoms, and his reports of such is considered competent and credible unless otherwise noted.

5.  After completing the above development, the Veteran should be scheduled for a VA examination to determine the current nature and severity of his service-connected asthma. The electronic record, to include a copy of this Remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted.

The examiner should arrange for pulmonary function testing and obtain or prepare a report containing both the pre- and post-bronchodilator results, to include percentages of predicted values for Forced Expiratory Volume in one second (FEV-1) and FEV-1/Forced Vital Capacity (FVC).  The examiner should also indicate in a report whether the Veteran's condition currently requires, or has required at any time since September 29, 2011: inhalational or oral bronchodilator therapy and, if so, on a daily basis or only intermittently; inhalational anti-inflammatory medication; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids; daily use of systemic high dose corticosteroids or immuno-suppressive medications; and/or at least monthly visits to a physician for care of exacerbations.  The examiner should further indicate whether the Veteran's asthma is or has been manifested by more than one attack per week with episodes of respiratory failure.

All examination findings/testing results, along with a complete, clearly-stated rationale for any opinion offered, must be provided.

6.  Thereafter, readjudicate the Veteran's claims.  If any benefit sought on appeal is denied, the Veteran and his representative should be furnished with a supplemental statement of the case, and should be given the opportunity to respond.  The case should then be returned to the Board for further appellate, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

